GLADNEY, Judge.
The plaintiff, Jeannene D. Moore, a resident of Caddo Parish, Louisiana, filed this suit for a judgment of separation from bed and board, for alimony pendente lite and custody of the three minor children, issue of the marriage. A rule nisi issued and alimony was fixed, as per an agreement between the parties in the sums of $15.00 per week for plaintiff, and $31.00 per week for the support of the children. The defendant answered and filed a reconventional demand for a divorce on the grounds of adultery. After trial defendant was granted a judgment of divorce, a vinculo matrimoni, plaintiff was awarded the custody of the children and defendant was directed to pay $31.00 per week for the support of the children. Plaintiff has appealed and defendant in brief seeks damages as for frivolous appeal.
The amount awarded for support is the only issue which confronts this court. Absent an abuse of discretion the determination of the trial court should not he disturbed. This record does not suggest such an abuse, but to the contrary, this issue was presented to the trial court on two occasions and in both instances its decrees conformed to the voluntary agreement of the parties.
The judgment of the district court is affirmed, costs of this appeal to be paid by the appellant.